Exhibit 99.1 Red Hat Reports Third Quarter Fiscal Year 2008 Results - Revenue of $135.4 million, up 28% year-over-year - Net Income of $20.3 million, up 39% year-over-year - Record Billings and Cash-flow RALEIGH, NC- December 20, 2007 - Red Hat, Inc. (NYSE: RHT), the world's leading provider of open source solutions, today announced financial results for its third fiscal quarter ended November 30, 2007.Red Hat's current fiscal year will end February 29, 2008. Total revenue for the quarter was $135.4 million, an increase of 28% from the year ago quarter and 6% from the prior quarter. Subscription revenue was $115.7 million, up 30% year-over-year and 6% sequentially. Net income for the quarter was $20.3 million, or $0.10 per diluted share, compared with $18.2 million, or $0.09 per diluted share, for the prior quarter and $14.6 million, or $0.07 per diluted share, in the year ago quarter. Non-GAAP adjusted net income for the quarter was $39.7 million, or $0.19 per diluted share, after adjusting for stock compensation and tax expense as detailed in the tables below. This compares to non-GAAP adjusted net income of $36.9 million, or $0.17 per diluted share, in the prior quarter and $30.1 million, or $0.14 per diluted share, in the year ago period. Non-GAAP operating cash flow, as detailed in the tables below, totaled $76.7 million for the quarter, up 24% from the year ago quarter and 20% sequentially. Total cash, cash equivalents and investments as of November 30, 2007 were $1.3 billion. At quarter end, Red Hat's total deferred revenue balance was $422.6 million, an increase of 36% year-over-year and 12% sequentially. Other highlights of the quarter included the following: - Red Hat has been named the leader in vendor value and satisfaction by the independent Ziff Davis’ 2007 “CIO Insight Vendor Value” survey, which polls IT executives on the value and reliability delivered by vendors. This marks the third time in four years that the company has been ranked #1 amongall global IT vendors, and the fourth consecutive year Red Hat has been named the most valued enterprise software vendor.Red Hat also received a remarkable 97% customer loyalty rating from the CIOs polled in the survey. - Red Hat introduced the JBoss Advanced Partner Program, that offers value-added resellers (VARs) and systems integrators (SIs) in North America the tools, resources and support to increase their share in the middleware segment. Red Hat has already teamed with over 70 JBoss-specific channel partners worldwide. "We are very pleased to be recognized by CIO’s for the fourth consecutive year as the most valued Enterprise Software Vendor and best overall IT Vendor for the third time in four years,” stated Charlie Peters, Executive Vice President and Chief Financial Officer of Red Hat. “There is a direct correlation between our ability to deliver real business value and the loyalty of our large and growing customer base.As a result of strong market demand and solid execution from our worldwide organization, we were able to deliver another strong financial performance in the third quarter and we are optimistic about our outlook.” JBoss World Orlando, the third-annual conference and exhibition, will take place at the Marriott Orlando World Center Resort in Orlando, FL, February 12-15, 2008.The fourth-annual Red Hat Summit will take place June 18-20, 2008 at the Hynes Convention Center in Boston, MA. Additional information on Red Hat's reported results, including a reconciliation of the non-GAAP adjusted results, are included in the financial tables below. A live webcast of Red Hat's results will begin at 5:00 pm ET today and can be accessed by the general public at Red Hat's investor relations website at http://investors.redhat.com. A replay of the webcast will be available shortly after the live event will have ended. About Red Hat, Inc. Red Hat, the world's leading open source solutions provider, is headquartered in Raleigh, NC with over 50 offices spanning the globe. CIOs have ranked Red Hat first for value in Enterprise Software for four consecutive years in the CIO Insight Magazine Vendor Value study. Red Hat provides high-quality, affordable technology with its operating system platform, Red Hat Enterprise Linux, together with applications, management and Services Oriented Architecture (SOA) solutions, including the JBoss Enterprise Middleware Suite. Red Hat also offers support, training and consulting services to its customers worldwide. Learn more: www.redhat.com. Forward-Looking Statements Certain statements contained in this press release may constitute "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements provide current expectations of future events based on certain assumptions and include any statement that does not directly relate to any historical or current fact. Actual results may differ materially from those indicated by such forward-looking statements as a result of various important factors, including: risks related to the integration of acquisitions; the ability of the Company to effectively compete; the inability to adequately protect Company intellectual property and the potential for infringement or breach of license claims of or relating to third party intellectual property; risks related to data and information security vulnerabilities; ineffective management of, and control over, the Company's growth and international operations; adverse results in litigation; and changes in and a dependence on key personnel, as well as other factors contained in our most recent Quarterly Report on Form 10-Q (copies of which may be accessed through the Securities and Exchange Commission's website at http://www.sec.gov), including those found therein under the captions "Risk Factors" and "Management's Discussion and Analysis of Financial Condition and Results of Operations". In addition, the forward-looking statements included in this press release represent the Company's views as of the date of this press release and these views could change. However, while the Company may elect to update these forward-looking statements at some point in the future, the Company specifically disclaims any obligation to do so. These forward-looking statements should not be relied upon as representing the Company's views as of any date subsequent to the date of the press release. LINUX is a trademark of Linus Torvalds. RED HAT and JBOSS are registered trademarks of Red Hat, Inc. and its subsidiaries in the U.S. and other countries. Tables follow: For Information: Kerrin Catallozzi, Corporate Communications Red Hat (919) 754-4268 kcatallo@redhat.com Katrinka McCallum, Investor Relations Red Hat (919) 754-4906 investors@redhat.com RED HAT, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands - except per share amounts) Three Months Ended Nine Months Ended November 30, November 30, November 30, November 30, 2007 2006 2007 2006 Revenue: Subscriptions $ 115,732 $ 88,860 $ 327,949 $ 245,300 Training and services 19,649 16,966 53,575 44,202 Total subscription, training and services revenue 135,381 105,826 381,524 289,502 Cost of revenue: Subscriptions 8,099 6,741 24,192 20,123 Training and services 12,827 10,699 35,062 27,183 Total cost of subscription, training and services revenue 20,926 17,440 59,254 47,306 Total gross profit 114,455 88,386 322,270 242,196 Operating expense: Sales and marketing 47,653 37,575 139,955 105,883 Research and development 25,930 19,200 71,101 51,084 General and administrative 21,419 18,024 59,013 49,579 Total operating expense 95,002 74,799 270,069 206,546 Income from operations 19,453 13,587 52,201 35,650 Other income, net 14,440 11,113 42,048 31,388 Interest expense (1,581 ) (1,494 ) (4,641 ) (4,467 ) Income before provision for income taxes 32,312 23,206 89,608 62,571 Provision for income taxes 12,029 8,586 34,947 23,151 Net income $ 20,283 $ 14,620 $ 54,661 $ 39,420 Net income-diluted $ 21,177 $ 15,543 $ 57,342 $ 42,189 Net income per share: Basic $ 0.10 $ 0.08 $ 0.28 $ 0.21 Diluted $ 0.10 $ 0.07 $ 0.26 $ 0.19 Weighted average shares outstanding: Basic 194,038 191,298 194,741 188,379 Diluted 221,547 219,458 222,740 218,591 Diluted net income per share computation: GAAP Net income, basic $ 20,283 $ 14,620 $ 54,661 $ 39,420 Interest expense on convertible debentures, net of related GAAP tax effects 435 449 1,304 1,347 Amortization of debt issuance costs, net of related GAAP tax effects 459 474 1,377 1,422 GAAP Net income, diluted $ 21,177 $ 15,543 $ 57,342 $ 42,189 Note: certain prior year amounts have been reclassified to conform with current year presentation. RED HAT, INC. CONSOLIDATED BALANCE SHEETS (In thousands) ASSETS November 30, February 28, 2007 2007 (unaudited) Current assets: Cash and cash equivalents $ 586,959 $ 527,239 Investments in debt securities 454,361 350,827 Accounts receivable, net 108,329 87,973 Prepaid expenses and other current assets 74,126 41,026 Total current assets 1,223,775 1,007,065 Property and equipment, net 58,138 45,258 Goodwill 339,739 328,837 Identifiable intangibles, net 95,778 94,314 Investments in debt securities 288,381 278,028 Other assets, net 31,929 32,352 Total assets $ 2,037,740 $ 1,785,854 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 10,439 $ 12,062 Accrued expenses 48,176 38,472 Deferred revenue 301,704 249,615 Other current obligations 58 214 Total current liabilities 360,377 300,363 Deferred lease credits 5,103 5,235 Long term deferred revenue 120,890 89,020 Other long term obligations 23,543 - Convertible debentures 570,000 570,000 Stockholders' equity: Common stock 21 20 Additional paid-in capital 1,135,002 1,040,892 Accumulated deficit (50,208 ) (92,092 ) Treasury stock, at cost (126,406 ) (125,789 ) Accumulated other comprehensive loss (582 ) (1,795 ) Total stockholders' equity 957,827 821,236 Total liabilities and stockholders' equity $ 2,037,740 $ 1,785,854 Note: certain prior year amounts have been reclassified to conform with current year presentation. RED HAT, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Three Months Ended Nine Months Ended November 30, November 30, November 30, November 30, 2007 2006 2007 2006 Cash flows from operating activities: Net income $ 20,283 $ 14,620 $ 54,661 $ 39,420 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 8,443 6,594 23,897 17,691 Deferred income taxes 10,343 3,501 28,557 13,003 Share-based compensation expense 9,455 8,495 26,422 24,421 Excess tax benefits from share-based payment arrangements (17,087 ) (2,368 ) (44,206 ) (5,243 ) Provision for doubtful accounts 469 281 856 983 Amortization of debt issuance costs 752 752 2,257 2,256 Other 8 (16 ) 165 (305 ) Changes in operating assets and liabilities net of effects of acquisitions: Accounts receivable and earnings in excess of billings (16,986 ) (10,446 ) (16,741 ) (10,628 ) Prepaid expenses and other current assets (1,674 ) 243 (1,673 ) (2,002 ) Accounts payable 148 3,030 (1,959 ) 3,539 Accrued expenses 9,660 9,595 7,278 9,438 Deferred revenue 35,759 25,486 69,181 63,565 Other assets 65 (91 ) (132 ) (206 ) Net cash provided by operating activities 59,638 59,676 148,563 155,932 Cash flows from investing activities: Purchase of investment securities (354,569 ) - (863,159 ) (7,444 ) Proceeds from sales and maturities of investment securities 344,345 166,810 753,303 522,862 Acquisitions of businesses, net of cash acquired - (302 ) (11,784 ) (149,864 ) Purchase of property and equipment (10,971 ) (5,766 ) (25,752 ) (14,751 ) Purchase of developed software and other intangible assets (422 ) - (4,775 ) - Net cash provided by (used in) investing activities (21,617 ) 160,742 (152,167 ) 350,803 Cash flows from financing activities: Excess tax benefits from share-based payment arrangements 17,087 2,368 44,206 5,243 Net proceeds from issuance of common stock under Employee Stock Purchase Plan - - - 306 Proceeds from exercise of common stock options 5,390 2,966 13,920 14,650 Purchase of treasury stock (482 ) (66 ) (618 ) (1,598 ) Structured stock repurchase - 1,514 - 1,514 Proceeds from other borrowings - - 2,898 - Payments on other borrowings - (223 ) (757 ) (255 ) Net cash provided by financing activities 21,995 6,559 59,649 19,860 Effect of foreign currency exchange rates on cash and cash equivalents 2,324 834 3,675 1,850 Net increase in cash and cash equivalents 62,340 227,811 59,720 528,445 Cash and cash equivalents at beginning of the period 524,619 568,181 527,239 267,547 Cash and cash equivalents at end of period $ 586,959 $ 795,992 $ 586,959 $ 795,992 Note: certain prior year amounts have been reclassified to conform with current year presentation. RED HAT, INC. NON CASH SHARE-BASED COMPENSATION AND RECONCILIATION OF GAAP RESULTS TO NON-GAAP ADJUSTED RESULTS (Unaudited) (In thousands - except per share amounts) Non cash share-based compensation expense included in Consolidated Statements of Operations: Three Months Ended Nine Months Ended November 30, November 30, November 30, November 30, 2007 2006 2007 2006 Cost of revenue $ 583 $ 558 $ 1,736 $ 1,607 Sales and marketing 2,637 2,181 7,587 6,753 Research and development 2,208 1,882 6,452 5,150 General and administration 4,027 3,874 10,647 10,911 Total stock based compensation expense $ 9,455 $ 8,495 $ 26,422 $ 24,421 Reconciliation of GAAP results to non-GAAP adjusted results Three Months Ended Nine Months Ended November 30, November 30, November 30, November 30, 2007 2006 2007 2006 GAAP net income $ 20,283 $ 14,620 $ 54,661 $ 39,420 GAAP provision for income taxes 12,029 8,586 34,947 23,151 GAAP income before provision for income taxes $ 32,312 $ 23,206 $ 89,608 $ 62,571 Add: Share-based compensation per FAS 123R 9,455 8,495 26,422 24,421 Non-GAAP adjusted income before provision for income taxes $ 41,767 $ 31,701 $ 116,030 $ 86,992 Non-GAAP cash provision for income taxes $ 2,088 $ 1,585 $ 5,801 $ 4,350 Non-GAAP adjusted net income $ 39,679 $ 30,116 $ 110,229 $ 82,642 Non-GAAP adjusted net income-diluted $ 41,071 $ 31,508 $ 114,404 $ 86,817 Non-GAAP adjusted net income per share: Basic $ 0.20 $ 0.16 $ 0.57 $ 0.44 Diluted $ 0.19 $ 0.14 $ 0.51 $ 0.40 Non-GAAP diluted net income per share computation: Non-GAAP adjusted net income $ 39,679 $ 30,116 $ 110,229 $ 82,642 Interest expense on convertible debentures, net of related 5% cash tax effects 677 677 2,031 2,031 Amortization of debt issuance costs, net of related 5% cash tax effects 715 715 2,144 2,144 Non-GAAP adjusted net income-diluted $ 41,071 $ 31,508 $ 114,404 $ 86,817 Reconciliation of GAAP cash flows from operating activities to non-GAAP adjusted cash flows from operating activities Three Months Ended Nine Months Ended November 30, November 30, November 30, November 30, 2007 2006 2007 2006 GAAP net cash provided by operating activities $ 59,638 $ 59,676 $ 148,563 $ 155,932 Add: Excess tax benefits from share-based payment arrangements 17,087 2,368 44,206 5,243 Non-GAAP net cash provided by operating activities $ 76,725 $ 62,044 $ 192,769 $ 161,175 RED HAT, INC. RECONCILIATION OF GAAP RESULTS TO NON-GAAP ADJUSTED RESULTS (Unaudited) (In thousands - except per share amounts) Reconciliation of GAAP results to non-GAAP adjusted results Three Months Ended Nine Months Ended November 30, November 30, November 30, November 30, 2007 2006 2007 2006 GAAP Gross profit $ 114,455 $ 88,386 $ 322,270 $ 242,196 Add: Non-cash share-based compensation per FAS 123R 583 558 1,736 1,607 Non-GAAP gross profit $ 115,038 $ 88,944 $ 324,006 $ 243,803 Non-GAAP gross margin 85 % 84 % 85 % 84 % Three Months Ended Nine Months Ended November 30, November 30, November 30, November 30, 2007 2006 2007 2006 GAAP operating expenses $ 95,002 $ 74,799 $ 270,069 $ 206,546 Deduct: Non-cash share-based compensation per FAS 123R (8,872 ) (7,937 ) (24,686 ) (22,814 ) Non-GAAP adjusted operating expenses $ 86,130 $ 66,862 $ 245,383 $ 183,732 Three Months Ended Nine Months Ended November 30, November 30, November 30, November 30, 2007 2006 2007 2006 GAAP operating income $ 19,453 $ 13,587 $ 52,201 $ 35,650 Add: Non-cash share-based compensation per FAS 123R 9,455 8,495 26,422 24,421 Non-GAAP adjusted operating income $ 28,908 $ 22,082 $ 78,623 $ 60,071 Non-GAAP adjusted operating margin 21.4 % 20.9 % 20.6 % 20.7 %
